Citation Nr: 9907160	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  96-03 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a neuromuscular 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1976 to September 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

A July 1997 decision by the Board found that new and material 
evidence had been received to reopen the claim of entitlement 
to service connection for a neuromuscular disability and 
remanded the appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  It is shown by clear and unmistakable evidence that 
Tunisian form of giant axonal neuropathy existed prior to the 
veteran's active service.

3.  The veteran's Tunisian form of giant axonal neuropathy 
increased in severity beyond normal progression during active 
service.


CONCLUSION OF LAW

Tunisian form of giant axonal neuropathy was aggravated 
during active service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and, thus, 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
her in developing facts pertinent to that claim.  The veteran 
has been afforded a VA examination and treatment records have 
been obtained.  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

The report of the veteran's April 1976 service entrance 
examination reflects that the veteran had undergone 
lengthening of a tendon in her left foot one year prior.  
Associated with her service medical records was the surgical 
report relating to that procedure as well as an April 1976 
letter from a private physician indicating that the veteran 
had been asymptomatic since that time.  An undated service 
medical narrative summary, that recommended referral of the 
veteran to a physical evaluation board, reflects a diagnosis 
of pes cavus possibly secondary to polio residual of the left 
foot with resulting anterior metatarsalgia.  The report of a 
June 1979 medical board examination reflects that the veteran 
had moderate to severe pes cavus on the left, 1 1/2-inch calf 
wasting on the left, 1/2-inch thigh wasting on the left, pain 
in the metatarsal heads and longitudinal arch on the left, 
and deep tendon reflexes of plus two in the right Achilles 
plantar and plus one in the left Achilles plantar.  The 
physical evaluation board report reflects that the veteran 
had congenital or polio-related deformity of the left foot 
with naturally progressive pes cavus and metatarsalgia that 
existed prior to service and was not aggravated in service.

The record reflects that substantial medical care has been 
provided the veteran over the years as well as considerable 
inquiry into what specific disability the veteran has.  With 
this in mind the Board has reviewed the report of an April 
1998 VA neurology examination.  The report of this 
examination reflects that the examiner had access to the 
veteran's records and conducted a very thorough review of 
those records.  This review included the veteran's initial 
experience, at age 9, of the beginning of coordination 
difficulties.  It followed the review of her medical care 
through the 1970's, 1980's, and into the 1990's.  It 
concludes with the impression that the veteran's presentation 
is consistent with Tunisian form of giant axonal neuropathy.  
The examiner offers the opinion that the veteran had a mild 
neuromuscular disability prior to her entry into active 
service.  The examiner also opines that the record clearly 
indicates that the veteran's neuromuscular disability 
progressed during her active service.  Finally the examiner 
offers that the veteran's disorder appeared to have slowly 
progressed since age 9, but by history there were increased 
symptoms for a period beginning during the veteran's active 
service and the current medical knowledge can neither confirm 
nor exclude the possibility that giant axonal neuropathy 
could have been aggravated during the veteran's active 
service.

Service connection may be granted for a disability that is 
shown to have been incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A veteran 
will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior to 
service.  38 U.S.C.A. § 1132 (West 1991).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (1998).

The United States Court of Appeals for Veterans Claims has 
noted that the burden of showing that a disorder existed 
prior to service by clear and unmistakable evidence "is a 
formidable one."  See Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  In Kinnaman, it was held that a diagnosis shortly 
after service entry did not in and of itself "show clearly 
and unmistakably that the disease existed before service."

In this case a neuromuscular disability was not noted at the 
veteran's entrance into active service.  However, it is 
acknowledged that the veteran began to experience 
coordination difficulty at age 9 and the report of the April 
1998 VA examination, which the Board accords the highest 
probative weight that may be given to any evidence because of 
its detailed analysis and review of the history, indicates 
that the veteran's neuromuscular disability preceded her 
entry into active service.  There is no competent medical 
evidence of record that reflects that the neuromuscular 
disability did not exist prior to the veteran's entry into 
active service.  Accordingly, the Board concludes that the 
formidable obstacle of proving that a disorder existed prior 
to service by clear and unmistakable evidence has been met by 
the opinion contained in the April 1998 VA neurology 
examination and the lack of any contrary competent medical 
evidence.  Therefore, the veteran's neuromuscular disability 
existed prior to her entry into active service.  In light of 
this determination, remaining to be ascertained is whether 
the disability increased in severity during such service.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(a) and (b).

Service medical records reflect contemporaneously that the 
veteran reported increased symptomatology with respect to 
what has subsequently been determined to be a neuromuscular 
disability.  The April 1998 VA report of neurology 
examination reflects the opinion that "clearly...the 
veteran's neuromuscular disability progressed during the 
veteran's service."  There is no competent medical evidence 
that indicates that the disability did not increase during 
such service.  Therefore, a preponderance of the evidence 
reflects that there was an increase in the veteran's 
neuromuscular disability during her service.  With respect to 
whether there is clear and unmistakable evidence to rebut the 
presumption of aggravation, as noted, there is no competent 
medical evidence that indicates that the increase did not 
occur and the report of the April 1998 VA neurology 
examination reflects that current stated medical knowledge 
could neither confirm nor exclude the possibility that giant 
axonal neuropathy could have been aggravated during the 
veteran's service.  This leaves the evidence in equal balance 
as to whether the increase in disability during service was 
due to the natural progress of the disease or not.  An equal 
balance in the evidence is insufficient to rebut the 
presumption of aggravation.  Accordingly, service connection 
for Tunisian form of giant axonal neuropathy is warranted on 
the basis of aggravation.


ORDER

Service connection for Tunisian form of giant axonal 
neuropathy on the basis of aggravation is granted.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals





- 5 -

- 1 -


